Citation Nr: 1603848	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  08-03 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to February 8, 2008 and 70 percent thereafter.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty to November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated September 2006 and December 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In a November 2014 Board decision, the claims were remanded in order to afford the Veteran with a personal hearing before a Veterans Law Judge.  The Veteran was scheduled to appear for a videoconference hearing before a Veterans Law Judge on November 9, 2015.  However, on that date, the Veteran, through his representative, indicated that he would be unable to attend the scheduled hearing.  The Veteran has not since requested that his hearing be rescheduled; as such, the Board finds that the Veteran's hearing request has been withdrawn.  See 38 C.F.R. § 20.704(e)(2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the claims on appeal must be remanded for further development.

With respect to the issue of entitlement to an increased initial rating for PTSD, the record includes mental health treatment records from Killian & Associates, S.C.  Letters from Dr. C.F. and Dr. R.L. dated in February 2008 and July 2010 indicate that the Veteran continued to receive private mental health treatment through Killian & Associates, S.C.  However, the most recent private treatment records contained in the claims file are dated in July 2007.  As such, upon remand, VA should seek authorization from the Veteran to obtain outstanding treatment records from this private treatment provider.
Moreover, to ensure the record reflects the current extent of the service-connected PTSD, a new examination, with findings responsive to the pertinent rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination conducted pursuant to this remand should include review of the Veteran's claims file and past clinical history, with particular attention to the current severity of the symptoms associated with the Veteran's PTSD.

Finally, the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the claim of entitlement to an increased initial rating for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the Board will defer consideration of the TDIU claim pending the above development.

Accordingly, the case is REMANDED for the following action:

1. With any necessary assistance from the Veteran, obtain all outstanding records of treatment that the Veteran received from private treatment providers, including all records dated after July 2007 from Killian & Associates, S.C., as referenced above.

2. Obtain all outstanding VA treatment records.

3. Thereafter, schedule the Veteran for a VA psychiatric examination to determine the severity of his PTSD.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to PTSD.  The results of any such testing and studies should be included in the examination report.

The examiner should provide a detailed account of all manifestations of the service-connected PTSD found to be present.  In addition, a Global Assessment of Functioning (GAF) score should be assigned in accordance with DSM-IV, along with an explanation of the number assigned.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied in this case, as it was certified to the Board before August 4, 2014.  79 Fed. Reg. 45094 (Aug. 4, 2014))

Also, the examiner should discuss all occupational impact attributable to PTSD.

A complete rationale should be given for all opinions and conclusions expressed.

4. Then, readjudicate the claims, and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

